                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MARY BARNHART,                                                 CASE NO. 19-cv-00523-DSC

                              Plaintiff,                  REPLY IN SUPPORT OF MOTION
                                                                   TO DISMISS
       vs.

THE TRAVELERS HOME AND MARINE
INSURANCE COMPANY,


                              Defendant


       Plaintiff’s Response completely ignores the dispositive distinctions between this case and

the sole case upon which she relies, Gallagher v. GEICO, 201 A.2d 131 (Pa. 2019).

Specifically, Plaintiff cannot avoid that: 1. Gallagher applied to a different exclusion and

statutory provision than those at issue here; and 2. by its clear reasoning, Gallagher applies only

to situations where, unlike here, the same insurer issues both applicable policies. Since

Gallagher is inapposite, the controlling law in this case is the Pennsylvania Supreme Court’s

decision in Williams v. GEICO Gov’t Employees Ins. Co., 32 A.3d 1195 (2011), which expressly

upheld the very exclusion Plaintiff challenges.

       Plaintiff has no meaningful response to the showing in Defendant’s Opening Brief (ECF

3, at pp. 5-6) that Williams, unlike Gallagher, actually addressed whether a regular use exclusion,

such as the one here, conflicted with Section 1731 -- the same MVFRL provision upon which

Plaintiff relies -- and upheld this exclusion. 32 A.2d at 1208-09. In Williams, as here, the

plaintiff claimed a regular use exclusion was contrary to Section 1731 because it resulted in
denial of UIM coverage without a proper waiver. In Williams, as here, the defendant insurer

issued only the insured’s automobile policy and did not issue or collect premiums for the policy

on the other vehicle involved in the accident. In Williams, the vehicle involved in the accident

was an unknown risk, and here too the Complaint does not allege Defendant was even aware of

the motorcycle on which Plaintiff was riding when she was injured.

       Plaintiff’s argument boils down to her assertion that Gallagher is the more recent case,

and that Williams is inconsistent with Gallagher. Not surprisingly, Plaintiff fails to point to any

language in Gallagher -- because there is none -- which purports to overrule Williams, even

though, as Plaintiff points out, Gallagher did expressly overrule other cases (all involving

household exclusions). Had the Gallagher Court intended to overrule Williams, it would have

said so, but it did not. Williams thus remains good law, and this case is controlled by Williams,

not Gallagher.

       Plaintiff fails to come to grips with the material differences between this case and

Gallagher. According to Plaintiff (Pl. Brf. p. 5), the facts of this case are “identical” to those in

Gallagher, except that here the Plaintiff is not being deprived of stacked UIM coverage but

rather the ability to recover UIM benefits in the first instance due to the regular use exclusion.

Plaintiff is wrong.

       Gallagher involved a household vehicle exclusion, not a regular use exclusion, and the

Plaintiff motorcyclist sued his insurer, GEICO, to recover stacked UIM benefits under his

motorcycle and automobile policies, both of which were issued by GEICO. GEICO paid the

$50,000 UIM limit under the motorcycle policy, but denied UIM coverage under the automobile

policy based on a household vehicle exclusion. 201 A.2d Id. at 133. Because Gallagher suffered



                                                  2
bodily injury while occupying his motorcycle, which was not insured under the automobile

policy, GEICO took the position that the household vehicle exclusion precluded Gallagher from

receiving stacked UIM coverage under that policy.

       The Court agreed with the plaintiff that the household exclusion (not the regular use

exclusion at issue here) impermissibly acted as a de facto waiver of stacked UM/UIM coverage

under Section 1738 of the MVFRL (not Section 1731 of the MVFRL, which is the provision at

issue here). In so ruling, the Court emphasized Gallagher’s argument that “GEICO was

depriving him of the stacked UIM coverage for which he paid. Gallagher highlighted that

GEICO was well aware that he had not waived stacked coverage on either of his policies and that

he had paid increased premiums for that coverage; yet, GEICO refused to honor his claim for

stacked UIM coverage, rendering that coverage illusory.” Id. at 133. The Court agreed that the

household exclusion was, in these circumstances, contrary to Section 1738, stating:

            This policy provision, buried in an amendment, is inconsistent with the
            unambiguous requirements of Section 1738 of the MVFRL under the
            facts of this case insomuch as it acts as a de facto waiver of stacked UIM
            coverage provided for in the MVFRL, despite the indisputable reality
            that Gallagher did not sign the statutorily-prescribed UIM coverage
            waiver form. Instead, Gallagher decided to purchase stacked UM/UIM
            coverage under both of his policies, and he paid GEICO premiums
            commensurate with that decision. He simply never chose to waive
            formally stacking as is plainly required by the MVFRL.

Id. at 138 (citation omitted).

       Plaintiff fails to recognize the key points in Gallagher -- i.e., unlike here, because GEICO

had issued both Gallagher’s automobile and motorcycle policies and unilaterally placed them on

separate policies, GEICO clearly knew of the risk posed by Gallagher’s motorcycle, and that

since Gallagher had paid for stacking on both policies he was entitled to the benefit of his




                                                 3
bargain. Under these specific circumstances, application of the household exclusion resulted in a

de facto waiver of stacked coverage without the statutorily-required express waiver.

       Nothing like that happened here. Unlike GEICO, Defendant did not issue both the auto

and motorcycle policy, Plaintiff, unlike Gallagher, is not seeking to stack UIM benefits under

two policies issued by the same insurer to the same named insured, and, unlike GEICO,

Defendant is not alleged to have been aware of the motorcycle involved in the relevant accident.

Plaintiff argues the Gallagher Court’s rationale on this point was mere dicta, but the Court’s

precise language, which Plaintiff fails to discuss, merits repeating:

            Often in these cases, an insurer contends that it should not have to
            provide stacked coverage when an insured purchases UM/UIM coverage
            on his motorcycle in Policy A, and then purchases UM/UIM coverage on
            passenger cars in Policy B. The obvious argument is that the insurer of
            the passenger cars is unaware of the potentiality of stacking between the
            car policy and the motorcycle policy. Here, however, GEICO was aware
            of this reality, as it sold both of the policies to Gallagher and collected
            premiums for stacked coverage from him. To the extent that GEICO’s
            premium would be higher on an automobile policy because of stacking
            with a motorcycle policy, all GEICO has to do is quote and collect a
            higher premium. There simply is no reason that insurers cannot comply
            with the Legislature’s explicit directive to offer stacked UM/UIM
            coverage on multiple insurance policies absent a knowing Section 1738
            waiver and still be fairly compensated for coverages offered and
            purchased.

Id. at 138 (emphasis added).

       Far from being mere dicta, the Gallagher Court’s emphasis of GEICO’s knowledge of

the potential for stacking between the two policies, since it sold both policies to the same named

insured and collected premiums for stacked coverage from him, was crucial to its holding, and

leaves no doubt that Gallagher has no bearing here. Gallagher simply does not apply where, as

here, the insurer issued only the auto policy to the named insureds and collected premiums only




                                                  4
for that policy, and the subject motorcycle policy was issued by a different carrier. Nothing in

Gallagher even remotely suggests that its ruling would apply where two different insurers issued

the motorcycle and auto policies. Indeed, if this were its intention, the Gallagher Court certainly

would not have stressed that the reason GEICO could not enforce its household exclusion was

that GEICO was aware of the potential for stacking between the auto and motorcycle policies

since it sold both policies and collected premiums for stacked coverage from the same insured.

Here, unlike in Gallagher, Defendant did not insure both vehicles, and Plaintiff does not allege,

or even try to argue in her Response, that Defendant had reason to know of the motorcycle or

that it collected premiums for UM/UIM coverage on that vehicle. Gallagher is thus inapposite to

this case.

        That Gallagher is limited to its specific facts was also confirmed in a recent decision by

Judge Kearney. See Butta v. GEICO Cas. Co., No. 19cv675, 2019 WL 1756019, *6-7 (E.D. Pa.

Apr. 19, 2019). There, the court construed Gallagher as addressing only two narrow issues: (1)

whether the household vehicle exclusion violates Section 1738 “where GEICO issued all

household policies and unilaterally decided to issue two separate policies, when the insured

desired stacking, elected stacking, paid additional premiums for stacking and never knowingly

waived stacking of underinsured motorist benefits”; and (2) Whether the household vehicle

exclusion impermissibly narrows or conflicts with the MVFRL “and the evidence of record is

that GEICO was fully aware of the risks of insuring a motorcycle in the same household as other

family vehicles but unilaterally decided to write a separate motorcycle policy?”). Neither of

these narrow issues is present here.




                                                 5
       Plaintiff also fails to address Defendant’s point (Opening Brief, p. 12) that Gallagher

dealt only with whether a household exclusion conflicted with Section 1738 of the MVFRL,

mandating stacking of UM/UIM coverage absent a waiver. Here, Plaintiff’s Complaint does not

refer to Section 1738 at all, but instead alleges Defendant’s exclusion conflicts with Section 1731

of the MVFRL. Extending Gallagher’s holding to Section 1731, particularly where the auto

insurer did not issue the policy covering the motorcycle or know of the motorcycle, would call

into question the validity of any and all UM/UIM exclusions. Plaintiff’s theory that the regular

use exclusion results in a de facto waiver of UM/UIM coverage would extend to all instances

where the insurer otherwise validly denies UM/UIM coverage based on an exclusion. As noted

in Defendant’s Opening Brief (at pp. 12-13), the dissenting justice in Gallagher voiced this very

concern, and the Gallagher majority dismissed it, stating the issue was not before the Court and

that the Court was offering “no opinion or comment on the enforceability of any other exclusion

to UM or UIM coverage.” Gallagher, 201 A.3d at 139 n. 8.

       So, the Gallagher Court majority expressly stated that case did not address whether any

other exclusion, including the regular use exclusion at issue here, was enforceable. Accordingly,

Gallagher simply cannot be used as precedent in this matter. But the Williams Court did address

whether a regular use exclusion such as that here conflicted with Section 1731 and specifically

held it did not. Williams therefore represents the controlling law, and mandates dismissal of

Plaintiff’s Complaint.




                                                6
                                        CONCLUSION

       For all the foregoing reasons, as well as those set forth in its Opening Brief, Defendant,

The Travelers Home and Marine Insurance Company, respectfully requests this Court to enter an

order dismissing Plaintiff’s Complaint with prejudice and without leave to amend.



Dated: June 14, 2019                         Respectfully submitted,


                                             By: s/Brooks R. Foland

                                                     MARSHALL DENNEHEY WARNER
                                                     COLEMAN & GOGGIN
                                                     Brooks R. Foland, Esquire
                                                     Attorney ID# 70102
                                                     100 Corporate Center Drive, Suite 201
                                                     Camp Hill, PA 17011
                                                     Ph. 717-651-3714
                                                     Fax 717-651-3707
                                                     Email: brfoland@mdwcg.com
                                                     Attorneys for Defendant




                                                7
                               CERTIFICATE OF SERVICE

       I, Brooks R. Foland, Esquire, of Marshall Dennehey Warner Coleman & Goggin, do

hereby certify that on this 14th day of June, 2019, I served a copy of the foregoing document via

Electronic Court Filing (ECF), as follows:


                                  William M. Martin, Esquire
                                 William M. Radcliffe, Esquire
                                      Radcliffe Law, LLC
                                648 Morgantown Road, Suite B
                                    Uniontown, PA 15401
                                  Email: wmm@radlaw.net
                                     Attorney for Plaintiff


                                                                  s/Brooks R. Foland
                                                                  Brooks R. Foland




                                               8
